Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Drawings
The drawings were received on 12/14/2020.  These drawings are acceptable.

Allowable Subject Matter
In view of amended claims and remarks filed by applicant on 12/14/2020, in addition to Applicant’s remarks (see pages 7-8) and further search.  Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:  
	Consider independent claims 1, 2, the best prior art found of record during the examination of the present application.
	In view of the present application, the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  
	Per claim 1, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations wherein the dental assistance element (10) comprises a miniature shade guide, wherein there is a mark (4) attached to the dental assistance element (10), and/or wherein at least one part of the dental assistance element (10) is used as a mark (4), wherein a stencil (6) which is congruent with or mathematically similar to the mark (4) is displayed on a display device of the camera or scanning device, and wherein for the approach to the oriented relative 
	Per claim 2, The cited prior art(s), taken individually or in combination, do not teach the cited claim limitations having the following limitations wherein the dental assistance element (10) comprises a miniature shade guide, wherein there is a mark (4) attached to the dental assistance element (10), and/or wherein at least one part of the dental assistance element (10) is used as a mark (4), wherein inside the camera or inside the scanning device or inside a memory for the camera or inside a memory for the scanning device, a stencil (6) which is congruent with or mathematically similar to the mark (4) or to the at least one part of the dental assistance element (10) is or are stored as a virtual image or characterizing features of the mark (4) or at least one part of the dental assistance element (10) is stored, with relation to the distances of points from the stencil (6) and the mark (4) or the at least one part of the dental assistance element and/or an angle between lines and/or the positions of points and lines and/or the color values of points, and wherein for the approach to the oriented relative position between the camera or scanning device and the dental assistance element, a modification of the degree of coverage of the stencil (6) with the mark (4) or the at least one part of the dental assistance element (10) is detected and/or the degree of coverage and/or the modification of the degree of coverage is signaled, or wherein the approach to the oriented relative position between the camera or scanning device and the dental assistance element based 
Claims 3-17 are allowable based on their dependency on claims 1, 2 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264.  The examiner can normally be reached on Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHUONG A NGO/Primary Examiner, Art Unit 2645